                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00663-FDW-DCK
 PATSY CHRISTOPHER,                               )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                   ORDER
 UNITED     ATLANTIC    PUBLIC                    )
 ADJUSTERS,  LLC,  RESTORATION                    )
 CONTRACTORS OF AMERICA, INC.,                    )
 and NATIONWIDE MUTUAL FIRE                       )
 INSURANCE CO.,                                   )
                                                  )
         Defendants.                              )
                                                  )

       THIS MATTER is before the Court on the parties’ Consent Motion for Remand (Doc. No.

6). The issue has been briefed and it is ripe for disposition.

       On December 4, 2019, this action was removed to this Court from the Superior Court of

Gaston County, North Carolina, invoking the Court’s diversity jurisdiction. The parties have now

filed a Consent Motion for Remand and requested Remand back to the Superior Court of Gaston

County, North Carolina.

                                          CONCLUSION

       IT IS, THEREFORE, ORDERED that the parties’ Consent Motion for Remand is

GRANTED with direction to the Clerk to mail a certified copy of this Order of Remand to the

Clerk of Court of Gaston County, North Carolina. The State Court may thereupon proceed with

this case. The Clerk of Court is directed to close this case.

       SO ORDERED.                     Signed: December 23, 2019


                                                  1
